Citation Nr: 0813777	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 until August 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the veteran has recently submitted 
another request for a hearing to be scheduled on his behalf.  
The veteran had requested a BVA hearing in his substantive 
appeal filed in September 2006.  A hearing was scheduled in 
August 2007, however the veteran did not appear.  The veteran 
indicates that he was not aware of the August 2007 hearing 
and therefore should be provided with another hearing date. 

Thus, there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).

In the present case, clear evidence does not exist to rebut 
the presumption that the veteran received his hearing notice.  
In this regard, the Board acknowledges that the notice letter 
for the August 2007 hearing was sent to "103 Ast Shawdow 
Lane." This address is a slight deviation from the veteran's 
actual street address of "103 E. Shadow Lane." However, 
while there is a slight spelling error in the veteran's 
street address, both the city and zip code on the notice 
letter were correct. Additionally, there is nothing in the 
record to indicate that the notice letter was returned as 
undeliverable. 

Furthermore, a veterans law judge (VLJ) assigned to the 
scheduled hearing has already considered a request by the 
veteran to reschedule his hearing.  The VLJ in his October 
2007 decision determined that good cause had not been shown 
to reschedule the veteran's hearing.  While the veteran has 
submitted an additional statement requesting a hearing which 
was received in November 2007, the Board finds no fundamental 
unfairness in proceeding to adjudicate the case at the 
present time. Again, his hearing request has already been 
duly considered and denied.


FINDINGS OF FACT

1.  The veteran served during a period of wartime.

2.  The veteran did not have at least 90 days active military 
service.

3.  The veteran was not discharged for a disability incurred 
in or aggravated by service.

4.  The veteran does not have service connection for a 
disability which would have justified a discharge from 
service.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met. 38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a) (2007).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2007).

As noted in the Introduction, the veteran served on active 
duty from June 1970 until August 1970. Although his service 
dates are during a period of war, they do not fulfill the 
requisite time requirement of 90 days active service. 

Additionally, the veteran was not discharged due to a 
disability incurred or aggravated by service. The veteran 
indicates in his Notice of Disagreement that he was 
discharged for a disability incurred in service.  However, a 
report of medical history completed at the time of the 
veteran's separation in August 1970 indicates that no 
significant illness or injury occurred during the term or 
service and there was "no aggravation of pre-existing 
conditions." 

Finally, the veteran is not service connected for a 
disability which would have justified a discharge from 
service. Although the veteran indicates in his Notice of 
Disagreement that he is service connected for a disability 
which justified a discharge from service, Form 21- 8947 
entitled "Compensation and Pension Award" fails to indicate 
he is receiving payment for any service connected disability. 

Based on the findings above, the veteran does not qualify for 
nonservice- connected pension benefits and the appeal is 
denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).

Since, the claim is denied by a matter of law, and there is 
no dispute raised by the veteran as to his length of service, 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA) is not required. See Smith v. Gober, 14 Vet. App. 227, 
230 (2000) (claim that a Federal statute provides for payment 
of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).


ORDER

Nonservice-connected pension benefits are denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


